Citation Nr: 1045857	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected prostatitis with 
atrophy of left testis secondary to epididymo-orchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a January 2008 rating decision, the RO denied the 
Veteran's request to reopen a previously denied claim for a back 
disability.  In a July 2009 rating decision, the RO denied 
service connection for erectile dysfunction, including as 
secondary to service-connected prostatitis with atrophy of left 
testis secondary to epididymo-orchitis.

In this decision, below, the Board grants reopening of the claim 
for service connection for a back disability.  The reopened claim 
must be considered on its merits.  The Board finds it necessary 
to develop additional evidence, and therefore REMANDS the case to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
as discussed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a 
November 1968 rating decision denying service connection for a 
back disability.

2.  The evidence associated with the claims file subsequent to 
the November 1968 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability.

3.  Erectile dysfunction became manifest many years after 
service, and did not result from service-connected prostatitis 
with atrophy of left testis secondary to epididymo-orchitis.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision denying service connection 
for a back disability is a final decision.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the November 1968 rating decision is 
new and material to a claim for service connection for a back 
disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

3.  Erectile dysfunction was not incurred or aggravated in 
service, and is not proximately due to or the result of service-
connected prostatitis with atrophy of left testis secondary to 
epididymo-orchitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

As the Board is granting, in the decision below, reopening of a 
claim for service connection for a back disability, it is not 
necessary to discuss VA duties to notify or assist the Veteran in 
substantiating his claim to reopen that claim.

With respect to the other claims on appeal, the RO provided VCAA 
notice in letters issued in November 2007, November 2008, and 
April 2009.  In those letters, the RO advised the Veteran what 
information and evidence was needed to substantiate a claim for 
service connection, both on direct and secondary bases.  The RO 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The RO also advised the Veteran how VA 
determines disability ratings and effective dates.  The case was 
last adjudicated in April 2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, VA 
examination reports, and the transcript of the Travel Board 
hearing that the Veteran had in June 2010 before the undersigned 
Veterans Law Judge.

Some elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claims.  Ultimately, however, the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting written argument 
and testifying at a hearing.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims process, 
and he has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
the claim at this time.

Back Disorder

In August 1968, the Veteran submitted a claim for service 
connection and disability compensation for several disabilities, 
including a back condition.  In a November 1968 rating decision, 
the RO denied service connection for a back disability.

A rating decision becomes final when a claimant does not file a 
notice of disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD 
within a year after the November 1968 rating decision.  
Therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that claim 
is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be reopened 
and evaluated in light of all of the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In June 1970, the Veteran again requested service connection for 
a back disability.  In a June 1970 letter, the RO informed the 
Veteran that he must submit new and material evidence to reopen 
the previously denied claim.  The Veteran did not submit any 
evidence at that time, and the RO did not take any further action 
at that time.  In October 2007, the Veteran again requested 
service connection for a back disorder.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies to 
any claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. (2001).  The 
revised regulation applies to the Veteran's October 2007 claim to 
reopen the previously denied claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on any 
basis (not only since the last time that the was disallowed on 
the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The only 
final disallowance of the Veteran's claim for service connection 
for a back disability is the November 1968 rating decision.  The 
Board will consider whether new and material evidence has been 
submitted since that decision.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a claim, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The evidence that was in the Veteran's claims file in November 
1968 includes service medical records and the report of a post-
service VA medical examination.  No abnormality of the back was 
noted on the report of the Veteran's April 1964 service entrance 
examination.  During service, in November 1964, the Veteran was 
seen at sick call, reporting a six month history of back pain, 
with current worsening.  The treating clinician indicated that 
there had been no back injury.  There was tenderness of the right 
paraspinal muscles in the area of the T10 to T12 vertebrae.  In 
June 1967, the Veteran was seen at sick call for recurrent low 
back pain.  Lumbosacral spine x-rays showed no significant 
abnormalities.  In August and September 1967, he was seen for 
tenderness in the left testicle.  A clinician found left 
epididymo-orchitis with prostatitis.  He had several days of 
inpatient treatment in August 1967 for that disorder.  Also in 
September 1967, the Veteran had physical therapy for pain in the 
right side of his neck.  

In November 1967, the Veteran was seen for low back pain.  The 
clinician noted that the Veteran had been followed for left 
epididymitis.  In January 1968, a clinician noted that the 
Veteran had back pain not of renal origin.  In February 1968, the 
Veteran reported a six month history of intermittent low back 
pain.  Lumbosacral x-rays did not show any significant 
abnormalities.  In March 1968, he was seen both for back pain and 
for frequent urination.

In May 1968, the Veteran was admitted to a service hospital.  He 
reported that left testicle pain treated in 1967 had essentially 
resolved, but that he continued to have persistent low back pain 
radiating into the buttocks and left inner thigh.  He indicated 
that his service duties were in supply.  On examination, the left 
testicle was markedly atrophic, the epididymides were slightly 
tender, and the prostate was markedly tender.  The back was non-
tender, but there was a lordotic posture.  On orthopedic 
consultation, the impression was that there was no evidence of 
acute or chronic skeletal disease.  The hospital summary included 
diagnoses of chronic prostatitis, history of left epididymitis, 
and atrophy of the left testicle.  The clinician did not make any 
diagnosis with respect to the back.  In June 1968, a medical 
board recommended separation due to prostate trouble. 

On VA medical examination in November 1968, an examining 
orthopedist indicated that there was no clinical information 
available in the Veteran's claims file.  The Veteran reported a 
history of episodes of lumbar pain in 1964, 1965, and 1968.  The 
examiner found that the Veteran walked without a limp and 
disrobed without gross manifestations of pain.  There was a 
normal range of motion of the cervical spine.  The lumbar 
lordosis was slightly exaggerated.  The lumbosacral spine had 
motion to 90 degrees of flexion, 20 degrees of extension, and 35 
degrees of lateral bending to each side, with no evidence of 
paravertebral muscle spasm.  Lumbar spine x-rays showed no 
abnormalities.  The orthopedist provided a diagnosis of lumbar 
strain.  An examining urologist diagnosed a history of 
prostatitis, and left testis atrophy, probably secondary to 
epididymo-orchitis.

In the November 1968 rating decision, the rating officials noted 
that the Veteran was seen during service for low back pain, that 
VA orthopedic examination had revealed no clinical findings 
referable to the back, and that the examiner had made a diagnosis 
of lumbar strain.  The rating officials concluded that the lumbar 
strain "is considered to be part and parcel of his chronic 
prostatitis in view of the fact that there were no findings in 
service which would account for back pain other than the 
prostatitis."

The evidence that has been added to the claims file since 
November 1968 includes statements from the Veteran and records of 
more recent VA treatment and examinations.  In August 1975, the 
Veteran had VA treatment for chronic prostatitis.  He complained 
of vague mid-back pain.  On VA examination in January 1976, the 
Veteran reported that he worked for the Postal Service as a 
letter carrier.  He stated that he often had lower back pain and 
pain in his testicle.  On examination, there was no evidence of 
pain at the lumbar areas.  On a VA examination form in February 
1976, the Veteran reported that he had problems due to overwork, 
and that his lower back tended to hurt.  In October 1976, the 
Veteran was admitted to a VA Hospital to evaluate his testicular 
function.  At that time, he reported pain in his left lower back 
and testicular pain that occurred two to three times per week, 
usually after work and rarely after sex.

The claims file contains records of ongoing VA outpatient 
treatment for genitourinary complaints, generally described as 
chronic prostatitis, from 1980 to 2006.  The Veteran reported 
both prostate problems and lower back pain.  In 1990 to 2006, the 
Veteran related pain in his neck and shoulders, and numbness in 
his arms and hands, with a history of a motor vehicle accident in 
the late 1980s.  Clinicians found degenerative joint disease of 
the cervical spine.  On VA examination in August 1994, the 
Veteran reported a long history of prostatitis.  Examination did 
not reveal any limitation of function of the neck, upper 
extremities, or lower extremities.  The examination did not 
directly address the condition of the mid or lower areas of the 
back.  Lumbosacral spine x-rays taken in June 1996 showed mild 
degenerative changes.  In September 1996, the Veteran reported 
left hip pain.  A clinician indicated that the pain was possibly 
muscular in origin.  A radiologist found that on x-rays, the 
Veteran's pelvis, hip joints, and sacroiliac joints appeared 
normal for his age.  A March 2006 MRI of the cervical spine 
showed degenerative joint disease.

In statements submitted in 2007 and 2008, the Veteran reported 
that he sustained a back injury during service.  In March 2008, 
he wrote that during service he injured his back while unloading 
a freight car.  In October 2008, he reported that the injury 
occurred when he was operating a forklift, and a failure of the 
forklift's brakes caused a cargo box to hit him in the back.

In the June 2010 Travel Board hearing, the Veteran reported that 
his service duties were in shipping and receiving, which 
including unloading goods at a railhead.  He indicated that his 
duties were physically demanding, and that he did not have a back 
brace.  He stated that on one occasion, in 1965 or 1966, while he 
was operating a forklift to unload a boxcar, the brakes did not 
work, and the back of the forklift hit his back.  He reported 
that he did not seek treatment at that time, but that later he 
learned that he had a back problem.  He indicated that about two 
years after that accident, while he was still in service, he 
started to feel back pain.  He stated that he had reported his 
back pain in his post-service VA medical treatment.  The Veteran 
asserted that his back pain was different from the pain he 
experienced due to his chronic prostatitis.  He indicated that he 
continued to work as a letter carrier.  

The evidence assembled prior to the November 1968 rating decision 
indicated that the Veteran had episodes of low back pain during 
and after service, without any report of injury.  The evidence 
added since 1968 includes the Veteran's recent reports that he 
had a back injury while operating a forklift during service.  The 
claim of back injury during service is relevant and material to 
the claim for service connection for a back injury during 
service.  Back injury during service, if shown, would raise a 
reasonable possibility of substantiating the claim.  The 
Veteran's reports of a back injury in service therefore 
constitute new and material evidence.  The claim for service 
connection for a back disability is reopened.

Erectile Dysfunction

The Veteran contends that he has ED that is result of his 
service-connected prostatitis with atrophy of left testis 
secondary to epididymo-orchitis.  In addition to direct service 
connection, based on incurrence or aggravation in service, 
service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).

In statements in support of his appeal, and in the June 2010 
Travel Board hearing, the Veteran indicated that a VA treating 
physician has indicated that his erectile dysfunction has 
resulted from his service-connected genitourinary disorders.  The 
Veteran has had ongoing VA genitourinary treatment over the years 
since service.  In treatment at various times over the years, the 
Veteran reported testicle or prostate tenderness or pain and 
urinary frequency.  In 2003, he complained of premature 
ejaculation.  In a VA urology visit in October 2003, the reported 
having erectile dysfunction.  He stated that he used medication 
for the erectile dysfunction.  VA clinicians added erectile 
dysfunction to the Veteran's problem list.  The Veteran's 
erectile dysfunction continued to be noted in VA treatment notes 
dated from 2004 to 2006.  The VA treatment notes do not contain 
any statement as to the cause of the Veteran's erectile 
dysfunction.

On VA genitourinary examination in November 2003, the Veteran 
reported perineal discomfort, intermittent urinary dysfunction, 
and erectile dysfunction.  The examiner expressed the opinion 
that the Veteran had lower urinary problems that were probably 
related to the prostate, but that he did not have ongoing chronic 
prostatitis.  In a December 2003 addendum to the examination 
report, the examiner expressed the opinion that is was more 
likely than not that the Veteran's erectile dysfunction was not 
related to his claimed chronic prostatitis.

On a VA genitourinary examination in June 2009, the Veteran 
reported having chronic genitourinary problems since the 1960.  
He reported having gradual onset of erectile dysfunction 
beginning in 2003.  The examiner provided the opinion that the 
Veteran's erectile dysfunction was not caused by or a result of 
his chronic prostatitis.  The examiner explained that chronic 
prostatitis was not known to cause erectile dysfunction.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009), explicitly reiterated that it rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id. at 1316 . Federal Circuit held that, when 
considering evidence supporting a service-connection claim, the 
Board must consider, on a case-by-case basis, the competence and 
sufficiency of lay evidence offered to support a finding of 
service connection. Id. (reiterating that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. "  
Here, the Board finds that the Veteran, a lay person, is not 
competent to provide an etiology opinion of any probative value 
linking his erectile dysfunction to the service-connected 
prostatitis. Significantly, no medical opinion or other competent 
medical evidence to support the Veteran's contentions has been 
presented.

The Veteran's erectile dysfunction developed many years after 
service, so it was not incurred in service.  Clinicians who have 
examined the Veteran have opined that his erectile dysfunction 
was not a result of his service-connected chronic prostatitis.  
The weight of the evidence thus is against service connection for 
erectile dysfunction as secondary to chronic prostatitis.  The 
Board therefore denies the claim.


ORDER

A claim for service connection for a back disability is reopened.

Entitlement to service connection for erectile dysfunction is 
denied.


REMAND

The reopened claim for service connection for a back disability 
must be considered on its merits.  Additional evidence regarding 
that claim is needed.  The Veteran had treatment for back pain 
during service, and a VA physician who examined him after service 
in November 1968 provided a diagnosis of lumbar strain.  The 
examination report is silent as to whether the lumbar strain was 
a continuation of or otherwise related to low back pain treated 
during service.  The Board will remand the issue for a VA medical 
examination, with review of the claims file, and opinions 
regarding the etiology of post-service back disability.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate     development to obtain any 
outstanding, pertinent medical    records.
 
2.  Schedule the Veteran for a VA orthopedic 
examination to address the likely etiology of 
post-service back disability.  The examiner must 
be provided with the Veteran's claims file for 
review.  After examining the Veteran and 
reviewing the claims file, the examiner should 
express an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any current back pathology is 
due to an injury during service, or is otherwise 
related to service. Reasosn and bases for all 
conclusions should be provided.

3.  After completion of the above, review the 
expanded record and determine if the Veteran's 
claim can be granted.  If the claim remains 
denied, issue a supplemental statement of the 
case and afford the Veteran an opportunity to 
respond.  Thereafter, return the case to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


